In an action to recover damages for personal injuries, the *551defendants appeal from an order of the Supreme Court, Nassau County (Peck, J.), dated September 24, 2003, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff allegedly sustained injuries as a result of a slip and fall on liquid while descending a basement staircase within the defendants’ home. The defendants established, prima facie, their entitlement to judgment as a matter of law by demonstrating the absence of a triable issue of fact as to whether they created the condition complained of or had notice thereof (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact regarding whether the defendants created or had actual or constructive notice of the allegedly dangerous condition (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Accordingly, the defendants’ motion for summary judgment should have been granted. Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.